Citation Nr: 1043118	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, J.G. (Veteran's wife), and D.R. (Veteran's daughter)


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims file.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

In June 2010, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A low back disability has been linked by competent evidence to 
the Veteran's military service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for a low back disability, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has suffered from low back pain for 
more than 60 years and that his current low back disability is 
related to his military service.  Specifically, he has described 
an in-service incident which allegedly occurred when he was 
sitting on the end of a bench in a truck which was transporting 
soldiers from camp to ship for embarkation.  He has alleged that 
when the truck stopped and the tailgate was lowered to unload 
passengers, he was accidently pushed off the bench and out of the 
back of the track, falling on his back.  He has reported that he 
did not seek medical attention until he was on board his ship (so 
as not to be left behind) and that he was given pain pills and 
told that he did not have to do calisthenics while on board the 
ship.  The Veteran has also contended that, throughout his period 
of service, he would periodically see the unit medic for pain 
pills.  After returning to the United States at the end of the 
war, he has alleged that he spent approximately two weeks of his 
30-day furlough as an inpatient at an Air Force base hospital in 
Connecticut where he underwent chiropractic treatment and 
received pain pills.  The Board notes that the Veteran's detailed 
account of his in-service back injury is consistent throughout 
the record as well as during his testimony at the March 2010 
hearing.

The Board notes that, with the exception of a July 1945 hospital 
admission card reflecting a six-day hospitalization at a station 
hospital in Fort Devens, Massachusetts for gonococcal urethritis, 
it has been shown that the Veteran's service treatment records 
are fire-related and therefore unavailable.  A December 2007 
memorandum documents a formal finding of unavailability of his 
service treatment records and notes that all efforts to obtain 
such records have been exhausted and that further attempts would 
be futile.  The Board is mindful that, in a case such as this, VA 
has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
available hospital admission card is negative for any complaints, 
findings, or treatment of a low back disability.

The Veteran contends that, immediately following his discharge 
from service, he began seeking treatment for low back pain from 
two private doctors who are now deceased.  In a November 2004 VA 
treatment record, it was noted that the Veteran threw his back 
out the week before and went to a private emergency room a few 
days later, where he was given pain medication.  In a December 
2004 private treatment record, the Veteran reported having low 
back pain radiating down his right leg for approximately three 
weeks, occurring when he bent over to pick something up.  Private 
treatment records dating from December 2004 through September 
2006 reflect that the Veteran has been diagnosed with lumbar 
degenerative disc disease, lumbar radiculitis, and lumbar 
spondylosis.  In May 2007, four different private chiropractors 
submitted statements reflecting that the  Veteran had sought 
treatment for low back pain at various times.  The first 
chiropractor stated that the Veteran had been a regular patient 
in his office from 1976 through 1983 while suffering from chronic 
and acute low back pain.  The second chiropractor stated that he 
had treated the Veteran from 1982 to 1990 for low back pain.  The 
third chiropractor stated that the Veteran had begun treatment in 
his office in December 1984 and that he had treated the Veteran 
since October 1989 for low back pain at various times.  The 
fourth chiropractor stated that he had treated the Veteran in May 
2003, June 2003, and August 2006 for back problems, including 
lumbar subluxation and lumbar spine pain.  A March 2010 statement 
from a private physician noted that the Veteran continues to be 
treated for low back pain.  At his March 2010 hearing, the 
Veteran testified that he worked as a painter after service and 
that he had never fallen off a ladder or otherwise injured his 
back.

Pursuant to the Board's June 2010 remand, the Veteran underwent a 
VA spine examination in August 2010.  On that occasion, the 
examining physician indicated his thorough review of the claims 
file and cited the pertinent medical evidence of record.  The 
Veteran again provided his account of falling from a truck in 
service prior to boarding his ship in 1944, adding that he fell 
over six feet and landed on his buttocks and lower back.  It was 
noted that he experienced severe pain at the time of the fall and 
that he has had chronic low back pain since then.  He also 
reiterated a history of being hospitalized at an Air Force base 
hospital in Connecticut in 1946 for back pain.  At the current 
examination, the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine with lumbar radiculitis and lumbar 
spondylosis.  The examining physician opined that the Veteran's 
current low back degenerative disc disease is as least as likely 
as not (50/50 probability) caused by or a result of the fall from 
a truck in service.  The examining physician noted that he 
rendered this opinion after careful review of the claims file and 
all available medical evidence of record, including the Veteran's 
subjective complaints and the objective findings on examination.

The Board reiterates that VA has a heightened obligation to 
assist the Veteran in the development of his claim due to his 
service treatment records being fire-related.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  Therefore, given the evidence outlined 
above, and after resolving all doubt in the Veteran's favor, the 
Board finds that the evidence supports a grant of service 
connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


